Status of the Application
This Office action is in response to the Amendment and Remarks filed 8 September 2022.
The rejection under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
Claims 35 and 36 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6 August 2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
Claims 1 and 28 are objected to because of the following informalities:  Items 1xiii and 28xvii are objected to because they list “A” (alanine) twice.  
	Claims 1 and 28 are objected to because there should only be a period at the end of the claim, “i.” for example should not have a period.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 6, 10-11, 14-16, 18, 19, 21-23, 25 and 28-32 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant claims a recombinant dsDNA molecule comprising a promoter heterologous to a polynucleotide that encodes a bx-type glucosyl transferase polypeptide which enhances the herbicide tolerance of a plant cell transformed therewith, wherein said polypeptide comprises at least one mutation corresponding to one of the listed positions of SEQ ID NO: 1 in claims 1 (as currently amended) and claims 3 and 28. Applicant claims a DNA molecule comprising at least two to at least six mutation at claims 31 and 32.
	Applicant describes the BX glycosyl transferases BX9 (SEQ ID NO: 1) as well as orthologues/homologues BX9 of at SEQ ID NO: 2-15. Applicant describes amino acid substitutions in the polypeptide sequence of SEQ ID NO: 1 (BX9) in Table 11, for example, that produce about equal to or greater activity using compound V (herbicide V referenced on page 78, line 25(?) of the amended specification of 03/27/2020).
	Applicant does not describe the very broad genus of recombinant, double-stranded DNA molecules bx-type glucosyl transferase polypeptides with the plethora of mutations recited. Applicant does not describe the very broad genus of bx-type glucosyl transferases comprising at least 6 mutations useful to hence the herbicide tolerance of a plant cell transformed with a DNA molecule encoding same. Applicant claims in instant claim 1 numerous positions that can be mutated to any amino acid, claim 1, for example, comprises more than 22 mutation positions alone. Applicant doesn’t describe any bx-type glucosyl transferase having at least 6 of the recited mutations in claims 1 or 3. Applicant does not appear to describe if the mutations at claim 1xix would “enhance herbicide tolerance to a plant cell”.  Further, at claims 1, 3 and 28 at the position 432 the recited short peptide can be any conservative variant of these sequences but Applicant fails to describe which substitutions can be made while meeting the requirement of “enhance the herbicide tolerance of a plant cell transformed” therewith.
	Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	Applicant argues on page 1 of the Remarks that amended claims 1, 3 and 28 clarify that the recited element “any conservative variant of these sequences” comprises “one or more conservative amino acid substitutions”. Applicant argues that the specification discloses the use of conservative amino acid substitutions. Applicant argues that the specification categorizes the amino acids into 5 distinct groups (Aliphatic, Aromatic, Sulfur-containing, Acidic and Basic) and teaches that each group contains amino acids that are conservative substitutions for one another (see, for example, page 41, line 27— page 42, line 5 of the amended specification of 03/27/2020). Applicant argues that the specification discloses conservative substitution tables that are well known in the art. Applicant argues that based on this, one of skill in the art would be able to create conservative variants of the claimed sequences. Applicant argues that with reference to SEQ ID NO: 102 (GIGVD), one of skill would know to:
	(i) Determine the grouping of each amino acid — in this sequence G, V and I are
aliphatic, D is acidic;
	(ii) Identify amino acids from that group that can be used to make conservative
substitutions: G, A, V, L and I can be used for any aliphatic amino acid; D, E, N, Q
can be used for any acidic amino acid; and
	(iii) Make one or more substitutions, or combinations thereof, in the sequence.
	
	Applicant’s arguments have been fully considered but are not found to be persuasive. What Applicant argues is that it would have been routine to experiment, but it is Applicant’s burden to describe the invention to put the public on notice as to what is infringing and what is not. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	Applicant does not describe if a mutation to E or Q at position 372 of instant SEQ ID NO: 1 would enhance the herbicide tolerance of a plant cell transformed with a DNA molecule encoding same. Applicant does not describe a bx-type glucosyl transferase having at least six mutations as listed in the claims, that has enhanced herbicide tolerance. The decision in AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. 111 USPQ2d 1780 (Fed. Cir. 2014) seems to be germane to the instant case. In Abbvie, an analogy is drawn between a claimed genus and a plot of land (see pages 1789-1791). Using this analogy, the Court offered that “[I]f the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.” Similar to the analogy drawn in Abbvie, in the case of Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010), the court (at page 1171) offered: [M]erely drawing a fence around the outer limits of purposed genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.
Allowable Subject Matter
Claims 4 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.


/David H Kruse/
Primary Examiner, Art Unit 1663